DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.
 
Claims 2, 4, 13-14, 16 are cancelled. 
Claims 1, 3, 5-12, 15 and 17 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 5-6, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 20160062187) in view Hwang et al. (US 20020142505) and Sera et al. (US 6559913).

    PNG
    media_image1.png
    274
    835
    media_image1.png
    Greyscale


a plurality of pixel units arranged in a matrix, wherein each row of pixel units in the matrix comprises a plurality of first pixel units and a plurality of second pixel units, each arranged at intervals (see Fig. 4); 
a plurality of first pixel electrodes 1031 arranged at intervals; 
a plurality of second pixel electrodes 1032 arranged at intervals in a different layer from the plurality of first pixel electrodes, 
a transparent insulating layer [a gate insulation layer 104 (Fig 7) or a second passivation layer 1062 (Fig. 10)] between the plurality of first pixel electrodes and the plurality of second pixel electrodes; and 
a plurality of data lines 102, 
wherein 
an orthogonal projection of each second pixel electrode 1032 on the transparent insulating layer 104/1062 is located between orthogonal projections of two adjacent first pixel electrodes 1031 on the transparent insulating layer, and 
wherein 
an orthogonal projection of each data line 102 on the transparent insulating layer is sandwiched between an orthogonal projection of a second pixel electrode 1032 on the transparent insulating layer 104/1062 and an orthogonal projection of a first pixel electrode 1031 adjacent to the second pixel electrode 1032 on the transparent insulating layer, and 
a spacing between the orthogonal projection of the second pixel electrode 1032 on the transparent insulating layer 104/1062 and the orthogonal projection of the adjacent first pixel electrode 1031 on the transparent insulating layer 104/1062 is greater than the width of the data line. 

Jiang et al. fail to disclose the display device comprising 
a spacing between the orthogonal projection of the second pixel electrode on the transparent insulating layer and the orthogonal projection of the adjacent first less than or equal to the width of the data line, 
the spacing refers to a spacing in an extension face of the transparent insulating layer, and the spacing falls in a range of 0.1 µm to 0.8 µm.  
the data lines have a width of 0.8 µm to 1.5 µm according to claims 5 and 17.  


    PNG
    media_image2.png
    132
    519
    media_image2.png
    Greyscale

Hwang et al. teach the display device, wherein 
a spacing between the orthogonal projection of the second pixel electrode 124a on the transparent insulating layer 118 and the orthogonal projection of the adjacent first pixel electrode 124a on the transparent insulating layer 118 is less than or equal to the width of the data line 112, 
the spacing [the distance "f"] refers to a spacing in an extension face of the transparent insulating layer 118, and the spacing [the distance "f"] falls in a range of 2 µm to 3.5 µm [0046], wherein the data lines have a width "d" of 6 µm to 7.5 µm (see Fig. 6C, [0041]).

Sera et al. teach the display device, wherein the data lines have a width of 1.5 µm according to claims 5 and 17 [the width of the data line in the channel region of the TFT was set to be 1.5 µm each for both sides from the center of the channel; col. 8 lines 32-37]. 

It would have been an obvious matter of choice to use “the data line width of 1.5 µm, wherein a spacing between the orthogonal projection of the second pixel electrode on the transparent insulating layer and the orthogonal projection of the adjacent first pixel electrode on the transparent insulating layer is less than or equal to the width of the data line, the spacing refers to a spacing in an extension face of the transparent insulating layer, and the spacing falls in a range of 0.1 µm to 0.8 µm”, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the the data line width of 1.5 µm, wherein a spacing between the orthogonal projection of the second pixel electrode on the transparent insulating layer and the orthogonal projection of the adjacent first pixel electrode on the transparent insulating layer is less than or equal to the width of the data line, the spacing refers to a spacing in an extension face of the transparent insulating layer, and the spacing falls in a range of 0.1 µm to 0.8 µm”, since applicant has not disclosed that “the data line width of 1.5 µm, wherein a spacing between the orthogonal projection of the second pixel electrode on the transparent insulating layer and the orthogonal projection of the adjacent first pixel electrode on the transparent insulating layer is less than or equal to the width of the data line, the spacing refers to a spacing in an extension face of the transparent insulating layer, and the spacing falls in a range of 0.1 µm to 0.8 µm” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “the data line width of 1.5 µm, wherein a spacing between the orthogonal projection of the second pixel electrode on the transparent insulating layer and the orthogonal projection of the adjacent first pixel electrode on the transparent insulating layer is less than or equal to the width of the data line, the spacing refers to a spacing in an extension face of the transparent insulating layer, and the spacing falls in a range of 0.1 µm to 0.8 µm”.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display device as Jiang et al. disclosed with a spacing between the orthogonal projection of the second pixel electrode on the transparent insulating layer and the orthogonal projection of the adjacent first pixel electrode on the transparent insulating layer is less than or equal to the width of the data line for resulting in an improvement of the aperture ratio [0022] as Hwang et al. taught; wherein the data lines have a width of 0.8 µm to 1.5 µm according to claims 5 and 17, wherein the spacing refers to a spacing in an extension face of the transparent insulating layer, and the spacing falls in a range of 0.1 µm to 0.8 µm for  increasing the pixel aperture ratio (col. 2 line 40) as Sera et al. taught.


s 1, 3, 6-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 20160062187) in view Lu et al. (US 5883687). 

    PNG
    media_image1.png
    274
    835
    media_image1.png
    Greyscale

Regard to claims 1, 6 and 9, Jiang et al. (US 20160062187) disclose a display device comprising a display panel, wherein the display panel comprises an array substrate, which comprises: 
a plurality of pixel units arranged in a matrix, wherein each row of pixel units in the matrix comprises a plurality of first pixel units and a plurality of second pixel units, each arranged at intervals (see Fig. 4); 
a plurality of first pixel electrodes 1031 arranged at intervals; 
a plurality of second pixel electrodes 1032 arranged at intervals in a different layer from the plurality of first pixel electrodes, 
a transparent insulating layer [a gate insulation layer 104 (Fig 7) or a second passivation layer 1062 (Fig. 10)] between the plurality of first pixel electrodes and the plurality of second pixel electrodes; and 
a plurality of data lines 102, 
wherein 
an orthogonal projection of each second pixel electrode 1032 on the transparent insulating layer 104/1062 is located between orthogonal projections of two adjacent first pixel electrodes 1031 on the transparent insulating layer, and 
wherein 
an orthogonal projection of each data line 102 on the transparent insulating layer is sandwiched between an orthogonal projection of a second pixel electrode 1032 on the transparent insulating layer 104/1062 and an orthogonal projection 
a spacing between the orthogonal projection of the second pixel electrode 1032 on the transparent insulating layer 104/1062 and the orthogonal projection of the adjacent first pixel electrode 1031 on the transparent insulating layer 104/1062 is greater than the width of the data line. 

Jiang et al. fail to disclose the display device comprising 
a spacing between the orthogonal projection of the second pixel electrode on the transparent insulating layer and the orthogonal projection of the adjacent first pixel electrode on the transparent insulating layer is less than or equal to the width of the data line, 
the spacing refers to a spacing in an extension face of the transparent insulating layer, and the spacing falls in a range of 0.1 µm to 0.8 µm.  

    PNG
    media_image3.png
    386
    645
    media_image3.png
    Greyscale

Lu et al. teach the display device, wherein 
a spacing between the orthogonal projection of the second pixel electrode 140’ on the transparent insulating layer [silicon nitride film 355 and third silicon oxide SiO2 film 340, see Fig. 3] and the orthogonal projection of the adjacent first pixel electrode 124a on the transparent insulating layer is less than or equal to the width of the data line 220, 
the spacing refers to a spacing in an extension face of the transparent insulating layer, and the spacing falls in a range of 0.1 µm to 0.8 µm [the width 370 of each spacer 365, which is about 1-5.mu., is the same order as the distance of about 0.5-1.7 µm (overlapping of 0.1 µm to 0.8 µm as claim 1 cited) that separates the reflective pixel electrode 14, see Fig. 4, col. 4 lines 19-22, 36-37].

It would have been an obvious matter of choice to use “a spacing between the orthogonal projection of the second pixel electrode on the transparent insulating layer and the orthogonal projection of the adjacent first pixel electrode on the transparent insulating layer is less than or equal to the width of the data line, the spacing refers to a spacing in an extension face of the transparent insulating layer, and the spacing falls in a range of 0.1 µm to 0.8 µm”, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). It would be obvious as a matter of design choice to use “a spacing between the orthogonal projection of the second pixel electrode on the transparent insulating layer and the orthogonal projection of the adjacent first pixel electrode on the transparent insulating layer is less than or equal to the width of the data line, the spacing refers to a spacing in an extension face of the transparent insulating layer, and the spacing falls in a range of 0.1 µm to 0.8 µm”, since applicant has not disclosed that “a spacing between the orthogonal projection of the second pixel electrode on the transparent insulating layer and the orthogonal projection of the adjacent first pixel electrode on the transparent insulating layer is less than or equal to the width of the data line, the spacing refers to a spacing in an extension face of the transparent insulating layer, and the spacing falls in a range of 0.1 µm to 0.8 µm” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “the data line width of 1.5 µm, wherein a spacing between the orthogonal projection of the second pixel electrode on the transparent insulating layer and the orthogonal projection of the adjacent first pixel electrode on the transparent insulating layer is less than or equal to the width of the data line, the spacing refers to a spacing in an extension face of the transparent insulating layer, and the spacing falls in a range of 0.1 µm to 0.8 µm”.
for minimizing any reduction of the numerical aperture (col. 4 lines 40-41) and increasing the display or SLM efficiency (col. 5 line 51) as Lu et al. taught.

Regard to claims 3, 12 and 15, Lu et al. teach the array substrate, wherein the transparent insulating layer is made of at least one of silicon oxides and silicon nitrides [a silicon nitride film 355, a third silicon oxide SiO2 film 340 acting as an inter-layer insulating film, two SiO.sub.2 layers 320, 325 act as inter-layer insulating films].

Regard to claims 7 and 10, Lu et al. teach the display panel further comprising: a counter substrate; and a color filter layer arranged on the counter substrate, wherein the color filter layer comprises a plurality of filter units, each corresponding to a pixel unit of the plurality of pixel units respectively, and wherein each filter unit comprises a plurality of color filter blocks with mutually different colors (see Fig. 1).  

Regard to claims 8 and 11, Lu et al. teach the display panel, wherein the counter substrate comprises a plurality of common electrodes 145 (see Fig. 1).  

3.	Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 20160062187) in view Lu et al. (US 5883687) as applied to claims 1 and 6 in view Tseng et al. (US 20110149224).

Jiang et al. fail to disclose the display panel comprising the array substrate, wherein the data lines have a width of 0.8 µm to 1.5 µm.  

Tseng et al. teach a ratio of the gap to the width of each data line is substantially in a range from .01 to 1 [0010], wherein a gap between each first pixel electrode and the adjacent data line is substantially in a range from 1 micron to 6 microns [if the gap=1 micron and ratio=1, then the width of data line is 1 micron in a range of 0.8 µm to 1.5 µm].  It the data line width of 0.8 µm to 1.5 µm”, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). It would be obvious as a matter of design choice to use “the data line width of 0.8 µm to 1.5 µm”, since applicant has not disclosed that “the data line width of 0.8 µm to 1.5 µm” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “the data line width of 0.8 µm to 1.5 µm”.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display device as Jiang et al. disclosed with the array substrate, wherein the data lines have a width of 0.8 µm to 1.5 µm for improved the display quality of the liquid crystal display panel (abstract) as Tseng taught.

4.	Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 20160062187) in view Lu et al. (US 5883687) as applied to claims 1 and 6 in view Sera et al. (US 6559913).

Sera et al. teach the display device, wherein the data lines have a width of 1.5 µm according to claim 5 [the width of the data line in the channel region of the TFT was set to be 1.5 µm each for both sides from the center of the channel; col. 8 lines 32-37]. 

It would have been an obvious matter of choice to use “the data line width of 1.5 µm, wherein a spacing between the orthogonal projection of the second pixel electrode on the transparent insulating layer and the orthogonal projection of the adjacent first pixel electrode on the transparent insulating layer is less than or equal to the width of the data line, the spacing refers to a spacing in an extension face of the transparent insulating layer, and the spacing falls in a range of 0.1 µm to 0.8 µm”, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). It would be obvious as a matter of design the data line width of 1.5 µm, wherein a spacing between the orthogonal projection of the second pixel electrode on the transparent insulating layer and the orthogonal projection of the adjacent first pixel electrode on the transparent insulating layer is less than or equal to the width of the data line, the spacing refers to a spacing in an extension face of the transparent insulating layer, and the spacing falls in a range of 0.1 µm to 0.8 µm”, since applicant has not disclosed that “the data line width of 1.5 µm, wherein a spacing between the orthogonal projection of the second pixel electrode on the transparent insulating layer and the orthogonal projection of the adjacent first pixel electrode on the transparent insulating layer is less than or equal to the width of the data line, the spacing refers to a spacing in an extension face of the transparent insulating layer, and the spacing falls in a range of 0.1 µm to 0.8 µm” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “the data line width of 1.5 µm, wherein a spacing between the orthogonal projection of the second pixel electrode on the transparent insulating layer and the orthogonal projection of the adjacent first pixel electrode on the transparent insulating layer is less than or equal to the width of the data line, the spacing refers to a spacing in an extension face of the transparent insulating layer, and the spacing falls in a range of 0.1 µm to 0.8 µm”.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display device as Jiang et al. disclosed with the data lines have a width of 0.8 µm to 1.5 µm, wherein the spacing refers to a spacing in an extension face of the transparent insulating layer, and the spacing falls in a range of 0.1 µm to 0.8 µm for  increasing the pixel aperture ratio (col. 2 line 40) as Sera et al. taught.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871